DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Response to Amendment
Claims 1, 3-4, 7, 9, 11-12 and 15 have been amended. Claims 1-16 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejections. Applicant’s remaining arguments are based on Applicant's arguments against claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al., US-20160180065-A1 (hereinafter “YI ‘065”) in view of SALMON-LEGAGNEUR et al., US-20160239671-A1 (hereinafter “SALMON ‘671”) and Uchida, US-20030179883-A1 (hereinafter “Uchida ‘883”).
Per claim 1 (independent):
YI ‘065 discloses: A method for protecting code, comprising carrying out an object-to-object file transformation, the object-to-object transformation comprising: identifying, within an input object file to be encrypted, code to be protected; extracting the identified code to be protected from the input object file (FIG. 2, [0041], “The input unit 110 receives the code of an application (S210) … The input codes may be source codes or codes in the format of the managed code that can be executed in a JVM (Java Virtual Machine) or a DVM (Dalvik Virtual Machine).”; [0042], “The code separator 120 separates the codes inputted through the input unit 110 into sensitive codes requiring application tamper protection and general codes except for the sensitive codes by analyzing the input codes (S220)” where an inputted code of an application (input object file) received at the input unit 110 is divided into (S220) sensitive codes (to be protected), which is to be encrypted, and general codes excluded from the sensitive codes by the code separator 120);
injecting the identified code to be protected into a second output object file ([0059], “the encoder 145 can encrypt a binary code by applying a code protection scheme based on self modification to the compiled sensitive code (275).” where a binary code (second output object file) is created by compiling and encrypting the sensitive codes (identified code) at S275.).
YI ‘065 does not disclose but SALMON ‘671 discloses: the identified code to be protected with a fake code (FIG. 3, “initial DEX code 310 is transformed by the post-build tool 200 into protected DEX code 320 … a first set of fake instructions 322 at offset f1( ) and a second set of fake instructions 324 at offset fn( ), respectively replacing the first part 312 and the second part 314” where the first part 312 and the second part 314 (identified code to be protected) are to be replaced with the first set of fake instructions 332 and the second set of fake instructions 324 respectively.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified YI ‘065 with the replacement of codes to be protected into fake instructions as taught by SALMON ‘671 because it would ensure the confidentiality of the code of Android applications against many hacking tools by using fake but valid Java instructions [0004-0005][0040].
YI ‘065 in view of SALMON ‘671 does not disclose but Uchida ‘883 discloses: to generate a first output object file, deleting and replacing, in the input object file, the identified code to be protected (FIG. 5, FIG., 6, [0090], “separates the object E into an object Es of the concealment subject part and an object Eb of a part other than that (Step S304) … applies reversible conversion processing to the object Es, and stores a resultant object Es1 in the storage section 305 (Step S305).”; [0094], “After the processing of the object synthesizing section 316 … the object E1 stored in the storage section 306” where an object Es of the concealment subject part (identified code to be protected) is to be separated from the object E (input object file). Then, the object Es (identified code to be protected) replaced with a resultant object Es1 via reversible conversion processing is transformed into the object E1 (first output 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified YI ‘065 in view of SALMON ‘671 with the separation of an object code into a concealment subject part and other parts as taught by Uchida ‘883 because it would secure the concealment of the contents of a self-restoration type program by isolating original objects from the obfuscated parts of them since it causes the decipherment of the original objects to be difficult [0010-0011][0091].

Per claim 2 (dependent on claim 1):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 discloses: The method according to claim 1, further comprising consolidating the first output object file and the second output object file in to a final object file (FIG. 2, [0060], “The combiner 160 creates an obfuscated application in the format of a combined file by combining an execution file with a native code (S290)” [Emphasis added.] where an obfuscated application (final objection file) is created by combining the execution file (first output object file) and the native code (second output object file).).

Per claim 5 (dependent on claim 1):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 in view of Uchida ‘883 does not disclose but SALMON ‘671 discloses: The method according to claim 1, wherein the object-to--object transformation further comprises: identifying relocation directions within the input object file; excluding the relocation directions from replacement by the fake code (FIG. 3, “initial DEX code 310 is transformed by the post-build tool 200 into protected DEX code 320 … a first set of fake instructions 322 at offset f1( ) and a second set of fake instructions 324 at offset fn( ), respectively replacing the first part 312 and the second part 314” where the first part 312 and the second part 314 (identified code to be protected) for being replaced with the first set of fake instructions 322 and the second set of fake instructions 324 respectively are identified from the initial DEX code 310 (input object file) while the other areas are excluded from the replacement based on  the offset f1() and fn (relocation directions).).

Per claim 7 (dependent on claim 1):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 discloses: The method according to claim 1, wherein the object-to object transformation further comprises encrypting the identified code to be protected ([0059], “the encoder 145 can encrypt a binary code by applying a code protection scheme based on self modification to the compiled sensitive code (275).” [Emphasis added.]).

Per claim 8 (dependent on claim 1):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 9 (independent):


Per claim 10 (dependent on claim 9):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 13 (dependent on claim 9):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Per claim 15 (dependent on claim 9):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Claim(s) 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI ‘065 in view of SALMON ‘671 and Uchida ‘883 and Schneider et al., US-20190005233-A1 (hereinafter “Schneider ‘233”).
Per claim 3 (dependent on claim 1):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 discloses: The method according to claim 1, further comprising, prior to the object-to-object transformation, carrying out a source-to-source transformation, the source-to-source transformation comprising: marking the identified code to be protected within an input source file (FIG. 2, [0041], “The input unit 110 receives the code of an application (S210) … The input codes may be source codes or codes in the format of the managed code that can be executed in a JVM (Java Virtual Machine) or a DVM (Dalvik Virtual Machine).” [Emphasis added.]; [0042], “The code separator 120 separates the codes inputted through the input unit 110 into sensitive codes requiring application tamper protection and general codes except for the sensitive codes by analyzing the input codes (S220)” [Emphasis added.] where an inputted code of an application (source code) received at the input unit 110 is divided into (S220) sensitive codes (to be protected), which is to be encrypted, and general codes excluded from the sensitive codes by the code separator 120).
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 does not disclose but Schneider ‘233 discloses: providing additional code to the input source file to provide instructions for a later decryption operation ([0010], “receiving source code and security constraints for the source code, the security constraints encoding, whether a variable in the source code and/or to what extent the variable is considered secure; and generating secure code from the source code and the security constraints by replacing non-secure operations in the source code, which operate on the variables considered as secure, with secure operations; wherein a secure operation is an operation, which, when applied to at least one encrypted variable, generates an encrypted result, which, when decrypted, is the result of the non-secure operation applied to the not encrypted variable” [Emphasis added.] where secure codes (encrypted codes) are generated based on the source code and the security constraints (additional 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified YI ‘065 in view of SALMON ‘671 and Uchida ‘883 with the security constraints for generating secure codes in the source code as taught by Schneider ‘233 because it would automate the engineering and generation of secure code, while constraints on the code in terms of performance and/or confidentiality requirements for individual components may be addressed [0007].

Per claim 4 (dependent on claim 3):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 and Schneider ‘233 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 discloses: The method according to claim 3, wherein the source-to--source transformation further comprises isolating the identified code to be protected (FIG. 2, [0041], “The input unit 110 receives the code of an application (S210) … The input codes may be source codes or codes in the format of the managed code that can be executed in a JVM (Java Virtual Machine) or a DVM (Dalvik Virtual Machine).” [Emphasis added.]; [0042], “The code separator 120 separates the codes inputted through the input unit 110 into sensitive codes requiring application tamper protection and general codes except for the sensitive codes by analyzing the input codes (S220)” [Emphasis added.] where the sensitive codes to be protected are isolated by being separated from the general codes by the code separator 120.).

Per claim 11 (dependent on claim 9):

The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 12 (dependent on claim 11):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 and Schneider ‘233 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI ‘065 in view of SALMON ‘671 and Uchida ‘883  as applied to claim 1 and 9 above, and further in view of Nicolson et al., US-20090119515-A1 (hereinafter “Nicolson ‘515”).
Per claim 6 (dependent on claim 1):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 does not disclose but Nicolson ‘515 discloses: The method according to claim 1, wherein the fake code is selected to resemble real code ([0041], “it would be highly useful to have, a system and method that can evaluate the quality of an obfuscation, or more specifically, a control flow graph obfuscation that replaces original code with obfuscated code that implements a more complex control flow, containing dummy code (that is, code that is never executed), fake-robust dummy code (code that is never executed but nonetheless appears to be valid), and clones of active code with different obfuscations, then feedback to the obfuscation process the results of this 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified YI ‘065 in view of SALMON ‘671 and Uchida ‘883 with as taught by Nicolson ‘515 because it would improve the quality of an obfuscation by feeding the evaluations of different obfuscations into the obfuscation process [0041].

Per claim 14 (dependent on claim 9):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI ‘065 in view of SALMON ‘671 and Uchida ‘883 as applied to claim 1 above, and further in view of Marr et al., US-20050198526-A1 (hereinafter “Marr ‘526”).
Per claim 16 (dependent on claim 1):
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
YI ‘065 in view of SALMON ‘671 and Uchida ‘883 does not disclose but Marr ‘526 discloses: The method according to claim 1, wherein the fake code is random code ([0055], “bogus instruction data consists of random bytes. Upon examination of these random bytes, the disassembler will attempt to interpret the bogus instruction data, which will likely cause a misalignment. Additionally, random bytes 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified YI ‘065 in view of SALMON ‘671 and Uchida ‘883 with random bytes injected for a bogus instruction data as taught by Marr ‘526 because it would enhance a protection of sensitive codes by making a disassembler more misaligned [0055].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/Kevin Bechtel/Primary Examiner, Art Unit 2491